Citation Nr: 1027526	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO. 08-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital on between May 22, 2005, and May 
25, 2005.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy between 1966 and 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) James 
A. Haley Veterans' Hospital, in Tampa, Florida.


FINDING OF FACT

The Veteran's condition was stable enough for Brooksville 
Regional Hospital to transfer him to a VA facility on May 22, 
2005.


CONCLUSION OF LAW

The criteria for VA payment for emergency medical services 
incurred at the Brooksville Regional Hospital from May 22, 2005, 
through May 25, 2005, are not met. 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, by way of Brooksville Regional Hospital, has 
appealed VA's May 2008 determination denying entitlement to have 
VA pay for inpatient medical services he received during 
hospitalization at the hospital.  In particular, the May 2008 
decision approves payment from May 20, 2005, to May 21, 2005, but 
not from May 22, 2005, to May 25, 2005.  The hospital submitted a 
notice of disagreement (NOD) in July 2006, submitted by the 
hospital's representative, which noted that "it was not feasible 
to transfer the [Veteran] to another facility and any attempt to 
do so would have been detrimental to the [Veteran's] treatment 
and prognosis."  No medical opinion or evidence to support this 
conclusion was offered.  

The claims file discloses that the Veteran has not been granted 
service connection for any disorder.  Therefore, regulations 
applicable when a Veteran is treated for a service-connected 
disability or when a Veteran who has been awarded total service-
connected disability are not applicable.

The VA regulation relevant to this case is found in 38 C.F.R. § 
17.1002 (2009).  Payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2009).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106-
177, and referred to as the "Millennium Bill Act" in the 
decision.  The provisions of the Act became effective as of May 
29, 2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public.

(b)	The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such nature that a prudent layperson 
would have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this standard would 
be met if there were an emergency medical 
condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that 
a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention 
to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily 
organ or part);

(c)	 A VA or other Federal facility/provider 
was not feasibly available and an attempt to use 
them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence 
establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was not a non-VA 
medical center);

(d)	 The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
Veteran could not have been safely transferred to 
a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the 
provider of emergency treatment for the 
treatment;

(g)	The Veteran has no coverage under a health- 
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g. failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work related injury, the claimant has 
exhausted without success all claims and remedies 
reasonably available to the Veteran or provider 
against a third party for payment of such 
treatment and the Veteran has no contractual or 
legal recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's 
liability to the provider;

(i)	The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
Veteran's, primarily those who receive emergency 
treatment for a service-connected disability).

Again, to prevail on this claim, all of these conditions must be 
met.  One of the things the Veteran needs to show is that "the 
claim for payment or reimbursement for any medical care beyond 
the initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the Veteran 
becomes stabilized)."  38 C.F.R. § 17.1002(d).  The term 
stabilized means that no material deterioration of the emergency 
medical condition is likely, within reasonable medical 
probability, to occur if the Veteran is discharged or transferred 
to a VA or other Federal facility.  38 C.F.R. § 17.1001(d).

In this case, the record shows that the Veteran sought emergency 
treatment at Brooksville Regional Hospital after a fall.  He was 
transferred to the facility from his home by ambulance on May 20, 
2005.  He was admitted and remained through May 25, 2005.  In the 
early morning hours of May 21, 2005, nursing notes show that he 
reported pain as a 0 on the scale of one to ten, and that his 
respiratory effort is unlabored and he was alert and oriented.  
Later in the day he did report worsening pain.  Back pain was 
noted each day of his hospital stay, but there is no further 
indication of any sort of duress found in the record. 

A review of the hospital record reveals no indication that the 
hospital staff sought transfer of the Veteran to the appropriate 
VA facility at any time during his hospital stay.  That said, the 
availability of a bed does not change the outcome of this 
particular claim.  To prevail, the evidence must show that "the 
claim for payment or reimbursement for any medical care beyond 
the initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time the Veteran 
becomes stabilized)."  38 C.F.R. § 17.1002(d).  In this case, 
there is no indication that the Veteran could not be safely 
transferred to VA facility. 

Following the Board's March 2010 remand, a VA physician reviewed 
the file and rendered an opinion regarding whether the Veteran 
remained unstable and in an emergency status, such that 
reimbursement would be warranted.  The April 2010 medical opinion 
states that the Veteran was stable for transfer to a VA facility 
on May 22, 2005, based on the fact that his vital signs remained 
stable/normal, except for slight high blood pressure; that he 
remained oriented; and his pain was well-controlled.  Therefore, 
the physician felt that the Veteran "was stable on 5/22/05."  

The Board finds that the April 2010 medical opinion is persuasive 
evidence that the Veteran's condition was stabilized beginning 
May 22, 2005, and remained so from that date.  The April 2010 
opinion is more persuasive that the private lay letter stating 
that it would have been detrimental to the Veteran to transfer 
him after May 21, 2005.  Again, the law authorizes payment of 
benefits for emergency services in a non-VA facility only until 
the time the Veteran is stabilized.  Id.

In this case, VA has awarded benefits for the time period of the 
emergency, and cannot, as a matter of law, allow benefits 
following the Veteran's stabilization.  The preponderance of the 
evidence of record shows that the Veteran's medical condition was 
stable as of May 22, 2005.  The conclusion must be, therefore, 
that VA cannot pay or reimburse for any part of the medical 
services provided by Brooksville Regional Hospital starting on 
May 22, 2005.  The law requires the result reached given the 
undisputed facts.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that VA's duties to notify and assist the Veteran 
have no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to payment or reimbursement for medical services 
provided by a private hospital on between May 22, 2005, and May 
25, 2005, is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


